Citation Nr: 0022940	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-05 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person or being 
housebound.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




REMAND

The veteran served on active duty from May 1964 to September 
1967.  

This appeal arises from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The veteran presents an unusual disability picture.  There is 
no indication in the record that the veteran lacks the 
physical ability to attend to the activities of daily living 
or self care.  What is left in doubt is the degree to which 
the veteran's cognitive impairment impacts on his ability to 
remember and carry out such tasks.

The veteran was recently examined to determine the most 
appropriate diagnosis of his neuropsychiatric disorder.  In 
June 1998 the RO granted service connection for post-
traumatic stress disorder that had formerly been rated as 
psychiatric disorder due to head trauma.  A 100 percent 
schedular evaluation was assigned.

Social Security records of evaluations performed in 1994 
reflect that the veteran had slight to moderate restriction 
of the activities of daily living.  March 1994 records of a 
private hospitalization noted that the veteran was not taking 
care of his own hygiene.  Since 1994 there has been a 
significant decrease in the veteran's level of functioning as 
reflected in Global Assessment of Functioning Scores.  
Evaluations performed for the Social Security Administration 
and at Parkview Episcopal Medical Center indicate that the 
veteran has deficits in cognitive functioning due to organic 
brain syndrome related to the automobile accident in service.  
In a July 1997 note the veteran's VA psychologist stated that 
the veteran relied on his wife and daughter to help him with 
medications and in determining his daily routine.  Social 
Security records noted that the veteran had decompensated and 
he had reported auditory hallucinations.  

A review of the claims folder reveals that the medical 
records and examinations focused on reaching the most 
appropriate diagnosis of the veteran's neuropsychiatric 
disorder and determining if the veteran was employable.  
There is no assessment of the veteran's ability to take care 
of his daily needs.  The psychiatric records do not include a 
recitation of the veteran's daily routine.  The Board 
carefully reviewed the statements of the veteran's spouse on 
VA Form 1-9.  She reported that he was unable to pay bills, 
cut the lawn, manage his own medications, or prepare and eat 
nutritious meals.  The RO did not afford the veteran a VA 
examination to determine if he needed aid and attendance.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  Accordingly, this case 
is REMANDED to the RO for the following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which have not 
been previously secured.  

2.  The RO should arrange for a VA Social 
Survey to include interviews with the 
veteran and his spouse.  It should 
include a recitation of the veteran's 
normal routine.  The social worker should 
specifically comment on any activities of 
daily living which the veteran is unable 
to perform independently.

3.  The RO should arrange for the veteran 
to be examined to determine if he is in 
need of the aid and attendance of another 
person due to impairment resulting from 
his service-connected psychiatric 
disorder, residuals of cervical fracture, 
and residuals of right clavicle fracture.  
The examiner is requested to specifically 
comment on veteran's ability to attend to 
the activities of daily living.


If the benefit sought on appeal remains denied, or if a 
notice of disagreement is received regarding any other issue, 
the veteran and his representative should be provided with an 
appropriate supplemental statement of the case and be given 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

